PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,705
Filing Date: 08/01/2018
Appellant(s): Jeffery A. Nielsen, et al.

__________________
Nathan R Rieth (Reg. No. 44,302) 
For Appellant








EXAMINER’S ANSWER




This is in response to the appeal brief filed 02/02/2021 appealing from the Office action mailed (Pre-Brief Appeal Conference 12/23/2020 and final rejection 09/08/2020).

The following ground(s) of rejection are applicable to the appealed claims:

(1) Evidence Relied Upon
Napadensky, et al. (USPGPub No. 2010/0191360 A1) in view of Morovic, et al (WO 2016/155829) under 103.

(2) Grounds of Rejection
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





As to claims 1, 6 and 12, Napadensky discloses A method of multiple dispense technology 3D printing (Napadensky [abstract] “plurality of dispensing heads, a building material - to the fabrication apparatus” [0004-05, 27] see Fig. 1-3, 21 for 3D printing apparatus) comprising: 
receiving digital model data representing an object (Napadensky [0037-38] “digital representation of a three-dimensional object created” see Fig. 1-14);  
the Mvec having an associated dispense technology (DT) index to identify one of multiple available dispense technologies for dispensing the material component (Napadensky [0030-31] “material has a valuable property, e.g., biological, pharmaceutical, or other activity - containing structure and material type allow the release of the contained material over time, e.g. controlled release or sustained release or slow release of the material - alternatives carried out in the second operation mode - provides various options to operate the system” [abstract] “controlling the fabrication apparatus and the supply apparatus based on an operation mode selected from a plurality of predetermined operation modes” [0019-28] “system preferably has two or more modes of operation - mode of operation selected automatically by the system” [0004-17] “fabrication entails many different approaches to the method of fabrication, including three-dimensional printing, electron beam melting, stereolithography, selective laser sintering, laminated object manufacturing, fused deposition modeling - various three-dimensional printing techniques exist and disclosed - number of techniques which allow the additive formation of objects using more than one modeling material” see Fig. 1-14 plurality of releasing techniques and selected from plurality of predetermined operation modes provides identify at least one of the multiple dispense technique); and, 
dispensing the material component using a dispense technology according to the DT index (Napadensky [0053-57] “at least one support material dispensing head for dispensing support material - control unit - to reduce a dispensing rate of the at least one support material dispensing head when the operation mode is the second operation mode” see Fig. 1-14 dispensing the material by controller according to requirement as DT index). 
 	But, Napadensky does not explicitly teach formatting the data into an Mvec (material vector) specification that includes an Mvec to specify a material component of a voxel.
However, Morovic discloses formatting the data into an Mvec (material vector) specification that includes an Mvec to specify a material component of a voxel (Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - generate a three dimensional halftone output - associated with a series of unit volumes as voxels" [0024-26] “see Fig. 1-4), 
Napadensky and Morovic are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain 3D printing.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify in order to potentially convenient way to produce three-dimensional objects, as suggested by Morovic [0001].

As to claims 2, 7 and 13, the combination of Napadensky and Morovic disclose all the limitations of the base claims as outlined above.  
The combination further discloses A method as in claim 1, wherein formatting the data into an Mvec specification comprises: 
formatting the Mvec specification to include an Mvoc (material volume coverage vector) to specify a distribution of particular Mvecs within a portion of the object (Napadensky [0037-40] “virtual object - into thin slices - as bitmaps and transferred to the fabrication engine for transforming into layers forming the three-dimensional object - specific modeling materials used and their combination and/or spatial deposition” see Fig. 1-21; Mvec is broader use than Mvoc.  However, secondary reference Morovic discloses Mvoc provides “specify a material component of a voxel” as claimed by “Mvec” under BRI and Napadensky teaches data identify or specify for distribution). 
 

The combination further discloses A method as in claim 2, wherein including an Mvoc in the Mvec specification comprises mapping an object property from the data to the Mvoc (Napadensky [0039-40] “virtual object - into thin slices - as bitmaps and transferred to the fabrication engine for transforming into layers forming the three-dimensional object - specific modeling materials used and their combination and/or spatial deposition” see Fig. 1-14 bitmap slices as mapping of object property). 
 
As to claims 4, 8 and 15, the combination of Napadensky and Morovic disclose all the limitations of the base claims as outlined above.  
The combination further discloses A method as in claim 2, further comprising: 
halftoning the Mvec specification to select Mvecs that achieve the distribution specified by the Mvoc and to determine a dispense technology for each selected Mvec from its associated DT index (Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - generate a three dimensional halftone output - associated with a series of unit volumes referred to herein as voxels" see Fig. 1-4). 
 
As to claim 5, the combination of Napadensky and Morovic disclose all the limitations of the base claims as outlined above.  
(Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - generate a three dimensional halftone output - associated with a series of unit volumes referred to herein as voxels - controller 1 30 applies the selected structure forming component to the material volume representation and uses the output of this operation to construct the control data 150" see Fig. 1-4 controller implements the control data as error diffusion process). 
 
As to claim 9, the combination of Napadensky and Morovic disclose all the limitations of the base claims as outlined above.  
	The combination further discloses A system as in claim 6, wherein each Mvec comprises a DT index to associate the material component with a particular dispense technology (Napadensky [0030-31] “material has a valuable property, e.g., biological, pharmaceutical, or other activity - containing structure and material type allow the release of the contained material over time, e.g. controlled release or sustained release or slow release of the material” see Fig. 1-14 plurality of releasing techniques provides DT). 
 
As to claim 10, the combination of Napadensky and Morovic disclose all the limitations of the base claims as outlined above.  
(Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - generate a three dimensional halftone output - associated with a series of unit volumes referred to herein as voxels - controller 130 applies the selected structure forming component to the material volume representation and uses the output of this operation to construct the control data 150" [0024-26] “applying a three-dimensional threshold matrix - comprise a dispersed-dot type pattern, such as white noise or blue-noise, or clustered-dot types, such as green-noise, AM-screen-like patterns, or others. In certain cases, error diffusion used” see Fig. 1-4). 
 
As to claim 11, the combination of Napadensky and Morovic disclose all the limitations of the base claims as outlined above.  
	The combination further discloses A system as in claim 6, wherein the multiple material dispensing technologies are selected from the group consisting of an inkjet dispensing technology, a syringe dispensing technology, an acoustic dispensing technology, pipette dispensing technology, and a fused deposition modeling dispensing technology (Napadensky [0030-31] “material has a valuable property, e.g., biological, pharmaceutical, or other activity - containing structure and material type allow the release of the contained material over time, e.g. controlled release or sustained release or slow release of the material” [0009] [0168-169] see Fig. 1-14, elements 21, 26 provides plurality of dispensing techniques). 
 
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

(3) Response to Argument
Remarks: Examiner respectfully asserts that it should be bear on mind that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

As set forth in the office action, all of the pending claims are obvious by Napadensky, et al. (USPGPub No. 2010/0191360 A1) in view of Morovic, et al. (WO 2016/155829) under 103, multiple cited reference either explicitly or inherently the claimed subject matter to those of ordinary skill in the art.  

ISSUE: WHETHER CLAIMS 1-15 ARE OBVIOUS UNDER 35 U.S.C. 103 over Napadensky, et al. (USPGPub No. 2010/0191360 A1) in view of Morovic, et al (WO 2016/155829) under 103).			     

Appellant's Arguments:
Argument 1a: As to argument VII (1) pages 9-13, applicant argues Napadensky /Morovic does not teach or suggest "identify one of multiple available dispense technologies for dispensing the material component" as recited in claim 1, “one of the multiple material dispensing technologies” in claim 6 and “multiple dispense technology 3D printing system to, -- specify a dispense technology” in claim 12. 
Response: However, Examiner respectfully disagrees because (Napadensky [0030-31] “material has a valuable property, e.g., biological, pharmaceutical, or other activity - containing structure and material type allow the release of the contained material over time, e.g. controlled release or sustained release or slow release of the material - alternatives carried out in the second operation mode - provides various options to operate the system” [abstract] “controlling the fabrication apparatus and the supply apparatus based on an operation mode selected from a plurality of predetermined operation modes” [0019-28] “system preferably has two or more modes of operation - mode of operation selected automatically by the system according to the final model or object desired to be produced” [0004-17] “fabrication entails many different approaches to the method of fabrication, including three-dimensional printing, electron beam melting, stereolithography, selective laser sintering, laminated object manufacturing, fused deposition modeling - various three-dimensional printing techniques exist and disclosed - number of techniques which allow the additive formation of objects using more than one modeling material” [0037-40] see Fig. 1-14, plurality of releasing techniques and selected from plurality of predetermined operation modes provides identify or specify at least one of the multiple dispense technique). Explanation: Napadensky “discloses different modes for the dispensing” provides 

Argument 1b: As to argument VII (1) pages 13-15, applicant argues “Napadensky/Morovic does not teach or suggest "formatting the data into an Mvec (material vector) specification that includes an Mvec to specify a material component of a voxel" as recited in claim 1. 
Response: Examiner respectfully disagrees because (Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - discrete arrangement of the materials available for production of the three-dimensional object - generate a three dimensional halftone output - associated with a series of unit volumes as voxels" [0024-26] see Fig.1-4 and Napadensky [0037-40] “digital representation of a three-dimensional object - produces data converted to a standard communication file format, e.g., STL format - thin slices into physical layers - of fabricating the three-dimensional object” see Fig.1-21). Explanation: dependent claim 2 states “Mvec specification comprises: formatting the Mvec specification to include an Mvoc” provides Mvec is a broader use than Mvoc.  Morovic discloses Mvoc that has the function of “specify a material component of a voxel” as claimed by “Mvec” under BRI. Thereby, Morovic and Napadensky in combination teach the argued limitations. Therefore Applicant’s arguments are not persuasive.  

Argument 2: As to argument VII (2) pages 15-17, applicant argues “Napadensky/Morovic does not teach or suggest "formatting the Mvec specification to include an Mvoc (material volume coverage vector) to specify a distribution of particular Mvecs within a portion of the object" as recited in claims 2, 7 and 13. 
Response: Examiner respectfully disagrees because (Napadensky [0039-40] “virtual object - into thin slices - as bitmaps and transferred to the fabrication engine for transforming into layers forming the three-dimensional object - specific modeling materials used and their combination and/or spatial deposition” see Fig. 1-14, Tables 3-7; bitmap slices with STL format provides volumetric material vector; and Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - discrete arrangement of the materials available for production of the three-dimensional object - generate a three dimensional halftone output - associated with a series of unit volumes as voxels" [0024-26] “see Fig. 1-4). Explanation: The limitation “Mvec specification comprises: formatting the Mvec specification to include an Mvoc” recites Mvec is broader use than Mvoc.  However, Morovic discloses Mvoc provides “specify a material component of a voxel” as claimed by “Mvec” under BRI. Napadensky teaches data identify or specify for distribution. Thereby, Napadensky and Morovic in combination teach the argued limitations. Therefore Applicant’s arguments are not persuasive.  

Argument 3: As to argument VII (3) pages 17-18, applicant argues “Napadensky/Morovic does not teach or suggest "wherein including an Mvoc in the Mvec specification comprises mapping an object property from the data to the Mvoc " as recited in claims 3 and 14 for the same reasons already noted above (claim 1-2). 

Response: Examiner respectfully disagrees because applicant argues similar reasons as responded in claim 1 and 2. In adition (Morovic [0013-15] “material volume coverage vectors - based on a function of received object property values - discrete arrangement of the materials available for production of the three-dimensional object - generate a three dimensional halftone output - associated with a series of unit volumes referred to herein as voxels" see Fig. 1-4) teaches the limitation. Thereby, Napadensky and Morovic in combination teach the argued limitations. Therefore Applicant’s arguments are not persuasive.  

Similar arguments are raised for the other dependent claims in the arguments 5-7. 
Argument 8: As to argument VII (8) pages 23-24, applicant argues “Napadensky/Morovic does not teach or suggest "the multiple material dispensing technologies are selected from the group consisting of an inkjet dispensing technology, a syringe dispensing technology, an acoustic dispensing technology, pipette dispensing technology, and a fused deposition modeling dispensing technology" as recited in claims 11. 
Response: Examiner respectfully disagrees because (Napadensky [0030-31] “material has a valuable property, e.g., biological, pharmaceutical, or other activity - selected from a plurality of predetermined operation modes” [0019-28] “two or more modes of operation - mode of operation selected automatically by the system according to the final model or object desired to be produced” [0004-17] “fabrication entails many different approaches to the method of fabrication, including three-dimensional printing, electron beam melting, stereolithography, selective laser sintering, laminated object manufacturing, fused deposition modeling - various three-dimensional printing techniques exist and disclosed - number of techniques which allow the additive formation of objects using more than one modeling material - material jetted from an inkjet head to a stage and laminated” [0037-40] [0168-169] see Fig. 1-14, plurality of releasing techniques and selected from plurality of predetermined operation modes provides identify or specify at least one of the multiple dispense technique). Explanation: the limitation “-- dispensing technologies are selected from the group consisting of ---” states a Markush claim as a group of alternatives dispensing technology. Napadensky discloses “mode of operation selected automatically according to the object desired from the plurality of operation modes for dispensing” provides “multiple material dispensing technologies are selected from the group consisting of an inkjet dispensing technology” under BRI, teaches the argued limitations. Thereby, Napadensky and Morovic in combination teach the argued limitations. Therefore Applicant’s arguments are not persuasive.  


Respectfully submitted,
/Md Azad/
Primary Examiner, Art Unit 2119

Conferees:


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee:  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.